Citation Nr: 1021639	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel








INTRODUCTION

The Veteran had active service from January 1952 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which reopened a previously denied claim for 
service connection for a right eye disability, but then 
denied this claim on the merits.

The Veteran appealed, and in March 2005, the Board denied the 
Veteran's application to reopen the claim.  The Veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In September 2005, while his case was pending at 
the Court, the VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate the Board's March 2005 decision.  That same month, the 
Court issued an Order vacating the March 2005 Board decision.

Thereafter, following consideration of additional evidence, 
the Board again denied the Veteran's application to reopen 
the claim in February 2006.  The Veteran once again appealed 
to the Court, and in a Memorandum Decision, dated in November 
2007, the Court vacated the Board's decision and directed 
that the claim be reopened and readjudicated.  Accordingly, 
the current posture of the claim is entitlement to service 
connection on a direct basis and does not require the Veteran 
to submit new and material evidence to reopen the claim.  In 
August 2008, the Board remanded this case for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDING OF FACT

The Veteran's statements regarding his right eye injury 
during service are credible and the evidence of record 
otherwise relates the onset of right corneal scarring with 
decreased visual acuity to active service.  


CONCLUSION OF LAW

Right corneal scarring with decreased visual acuity was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service 
connection for right corneal scarring with decreased visual 
acuity, the Board finds that any failure on the part of VA to 
notify and/or develop this claim pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009), cannot be considered 
prejudicial to the Veteran.  The Board will therefore proceed 
to consider the claim on the merits.  

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the 



physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).

In each case where a Veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such Veteran's service as 
shown by such Veteran's service record, the official history 
of each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

Although there is no evidence of in-service complaints or 
treatment for right corneal scarring, the Veteran has 
asserted that this scarring resulted from a piece of metal 
that penetrated his cornea during the process of machining 
metal during service.  

Service treatment records reflect that the Veteran's distant 
visual acuity at the time of entry into service was 20/20 
bilaterally.  At the time of service separation, it was 20/50 
on the right and 20/20 on the left.  

The Veteran's DD Form 214 reflects that the Veteran's 
occupation during service was machinist mate, and that the 
closest related civil occupation was engineer.  

With respect to the original claim in August 1956, the 
adjudication of the claim was focused more on the increased 
refractive error demonstrated during service as opposed to 
residuals of scarring.

In the Veteran's application to reopen in April 2003, the 
Veteran more particularly indicated that during the process 
of chiseling steel while serving aboard the destroyer escort, 
USS LeRay Wilson (DE 414), a sliver broke off and flew into 
his right eye.  The further stated that the ship was a small 
one, that it had no doctor aboard, that the sliver was 
removed by a corpsman, that it was not feasible to transfer 
him to another ship for treatment, and that his vision was 
profoundly affected as shown by the fact that his vision on 
the right was worse than the left.  




VA eye examination in July 2003 revealed the Veteran's 
reported history of foreign body trauma to the right eye 
during service.  Best corrected visual acuity at this time on 
the right was 20/50 compared with 20/20 on the left.  The 
examiner also noted an old subepithelial nebula scar off the 
visual axis of the right cornea at 7 o'clock.  The impression 
was old corneal scar slightly off the visual axis in the 
right eye, cataracts consistent with his age, and decreased 
visual acuity in the right eye that could not be totally 
explained by the minimal lens opacification nor off-axis 
right corneal scar.  The examiner also commented that due to 
the lack of documentation in the Veteran's service treatment 
records as to the date and circumstances surrounding the in-
service injury, it was impossible to determine if this was 
service connected.  

VA eye examination in September 2009 again revealed the 
Veteran's report of having a piece of metal lodge in his 
right eye while working on a ship.  This reportedly caused a 
decreased in vision in the right eye.  The examiner noted 
that past ocular history was also significant for cataract 
surgery in the right eye, which involved the placement of an 
intraocular lens implant.  The Veteran stated that since the 
cataract surgery, his double vision had improved but his 
overall distant vision had not improved beyond the level it 
was upon his discharge from service.  Examination at this 
time revealed corrected visual acuity on the right of 20/40-1 
and on the left, 20/30+2.  Anterior segment examination 
revealed a right cornea with a paracentral scar measuring 1 
by 1.5 millimeters (mm).  The right cornea also had a clear 
corneal incision in the inferior temporal area and a 
paracentesis port in the superior temporal quadrant.  Iris 
atrophy was seen in the area of the larger clear corneal 
wound.  A posterior chamber intraocular lens was placed in 
the bag and was well-centered. 

The assessment was decreased vision, right eye.  It was 
further noted that the Veteran had a paracentral corneal scar 
on the cornea of the right eye that was consistent with a 
history of trauma from a metal shard.  Although the examiner 
found that the Veteran's cataract was more likely the result 
of aging rather than prior trauma, he found that the 
Veteran's corneal scar was more likely than not a result of a 
traumatic injury.  The examiner deferred to the RO's decision 
on whether this injury occurred during the Veteran's military 
service.  The examiner indicated that it was difficult to 
ascertain at this point how much this was affecting the 
Veteran's vision as opposed to other pathology in the right 
eye.  

In a letter dated in January 2010, the National Archives and 
Records Administration stated that it reviewed the deck logs 
for the USS LeRay Wilson covering January 1955 for evidence 
that the Veteran sustained a right eye injury in which a 
sliver of steel flew into his right eye while he was 
chiseling steel on board the ship, and found no mention of 
the incident in question.  

In reviewing the record, a right corneal scar was 
demonstrated at both the Veteran's VA eye examinations in 
July 2003 and September 2009, and has been found to affect 
the Veteran's vision, although to an uncertain degree.  Thus, 
the Board will give the Veteran the benefit of the doubt, and 
find that the Veteran suffers from right corneal scarring 
that affects the vision in his right eye.

In addition, while the Board recognizes that the National 
Archives did not find any record of the Veteran's right eye 
injury during service, the Board finds that the injury is 
consistent with his in-service duties as a machinist mate, 
that he has consistently reported the details of the 
incident, and that the record does not reflect any other 
explanation for the scarring.  Thus, the Board concludes that 
the Veteran is a credible historian with respect to the 
alleged occurrence during service.  Consequently, since the 
Board has determined that the Veteran injured his right eye 
during service as alleged by the Veteran and the September 
2009 examiner found that the Veteran had a paracentral 
corneal scar on the cornea of the right eye that was 
consistent with a history of trauma from a metal shard, the 


Board finds that service connection for right corneal 
scarring with decreased visual acuity is warranted.


ORDER

Service connection for right corneal scarring with decreased 
visual acuity is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


